PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,648,017
Issue Date: 12 May 2020
Application No. 15/195,901
Filing or 371(c) Date: 28 Jun 2016
Attorney Docket No. CRVC.P0153US
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. §1.705 (hereinafter, “Request”), filed August 12, 2020.1 Applicant requests that the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from five hundred nineteen (519) days to six hundred thirty-seven (637) days. The Office’s redetermination of the PTA indicates the correct PTA is six hundred thirty-seven (637) days. 

The Request is granted.

Relevant Procedural History

The patent issued with a PTA determination of 519 days on May 12, 2020. Applicant timely submitted the present Request to correct the PTA on August 12, 2020. The Request was timely because applicant filed a petition for a one month extension of time pursuant to 37 CFR 1.136(a) and $200 required fee on August 12, 2020.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 365 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 296 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
142 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 519 days (365 days of A Delay + 296 days of B Delay + 0 days of C Delay - 0 days of Overlap – 142 days of Applicant Delay). 

The Request asserts that the patent term adjustment indicated in the patent is incorrect and should be recalculated. First, the Request asserts the Office should not have charged applicant with a 33 day period of reduction pursuant to 37 CFR 1.704(c)(8) for the filing of an Information Disclosure Statement (“IDS”) on June 18, 2019, after applicant filed a reply on  May 16, 2019 because the IDS was accompanied by a proper 37 CFR 1.704(d) statement.  Second, the Request argues the Office should not have charged applicant with a 43 day period of reduction pursuant to 37 CFR 1.704(c)(10) for the filing of an IDS on December 3, 2019, after the mailing of a notice of allowance on November 27, 2019, because the December 3, 2019 IDS was accompanied by a proper § 1.704(d) statement. Third, the Request argues a 14 day period of reduction, not a 56 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of a request under 37 CFR 1.46(c), a statement under 3.73(c), and an application data sheet (“ADS”) on  February 18, 2020 after a notice of allowance was mailed on November 27, 2019. The Request asserts the correct period of Applicant Delay is 24 (10 + 14) days and the correct PTA is 637 days (365 days of A Delay + 296 days of B Delay + 0 days of C Delay - 0 days of Overlap - 24 days of Applicant Delay). 

As will be discussed, the Office concurs with applicant on all three assertions. The correct period of Applicant Delay is 24 days.  Therefore, the correct PTA is 637 days (365 days of A Delay + 296 days of B Delay + 0 days of C Delay - 0 days of Overlap - 24 days of Applicant Delay). 


A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 365 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 365 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 296 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 296 days.


C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination the number of days of Applicant Delay is 142 days.   The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and determined the number of days of Applicant Delay is 24 days. 

First, the Request asserts the Office should not have charged applicant with a 33 day period of reduction pursuant to 37 CFR 1.704(c)(8) for the filing of an Information Disclosure Statement (“IDS”) on June 18, 2019, after applicant filed a reply on  May 16, 2019 because the IDS was accompanied by a proper 37 CFR 1.704(d) statement.  

37 CFR 1.704(c)(8) states:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:
(8) Submission of a supplemental reply or other paper, other than a supplemental reply or other paper expressly requested by the examiner, after a reply has been filed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date the initial reply was filed and ending on the date that the supplemental reply or other such paper was filed; 
  
37 CFR 1.704(d)(1) states, in pertinent part: 

(d)(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution(processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section, and a request for continued examination in compliance with § 1.114 with no submission other than an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination)of the application under paragraph (c)(12) of this section, if the paper or request for continued examination is accompanied by a statement that each item of information contained in the information disclosure statement:

  	Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement or

  	Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement. 

A reply to the February 6, 2019 non-final Office action was filed on May 16, 2019, and applicant was properly assessed with a 10 day period of reduction under 37 CFR 1.704(b). On June 18, 2019, applicant filed an IDS. The filing of an IDS on June 18, 2019 would be a ground for reduction under 37 CFR 1.704(c)(8), unless 37 CFR 1.704(d) applies. Applicant argues the June 18, 2019 IDS was accompanied by a proper statement under 37 CFR 1.704(d). 

The Office concurs. The June 18, 2019 IDS was accompanied by a “SUPPLEMENTAL INFORMATION DISCLOSURE STATEMENT,” which is a transmittal letter. A review of the “SUPPLEMENTAL INFORMATION DISCLOSURE STATEMENT” reveals the presence of a proper 37 CFR 1.704(d)(1)(i) or ((ii) statement. Therefore, no reduction pursuant to 37 CFR 1.704(c)(8) is warranted in connection with the filing of the June 18, 2019 IDS. The 33 day period of reduction has been removed. 

Second, the Request argues the Office should not have charged applicant with a 43 day period of reduction pursuant to 37 CFR 1.704(c)(10) for the filing of an IDS on December 3, 2019, after the mailing of the Notice of Allowance on November 27, 2019, because the December 3, 2019 IDS was accompanied by a proper § 1.704(d) statement.

37 CFR 1.704(c) provides:

Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping: 

(10) 	Submission of an amendment under § 1.312 or other paper, other than a request for continued examination in compliance with §1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in  §1.703 shall be reduced by the lesser of:

(i)  	The number of days, if any, beginning on the date the amendment under §1.312 or other paper was filed and ending on the mailing date of the Office action or notice in response to the amendment under § 1.312 or such other paper; or

(ii) 	Four months;
  
37 CFR 1.704(d)(1) is set forth in the preceding page of the decision. To summarize, the filing of an IDS after the mailing of a notice of allowance is not a failure to engage if it includes a proper § 1.704(d)(i) or (ii) statement.  

A notice of allowance was mailed on November 27, 2019. An IDS was filed on December 3, 2019. The filing of an IDS on December 3, 2019 would be a ground for reduction under 37 CFR 1.704(c)(10), unless 37 CFR 1.704(d) applies. Applicant argues the December 3, 2019 IDS was accompanied by a proper statement under 37 CFR 1.704(d). 

The Office concurs. The IDS, filed December 3, 2019, was accompanied by a “SUPPLEMENTAL INFORMATION DISCLOSURE STATEMENT,” which is a transmittal letter. A review of the “SUPPLEMENTAL INFORMATION DISCLOSURE STATEMENT” reveals the presence of a proper 37 CFR 1.704(d)(1)(i) or (ii) statement. Therefore, no reduction pursuant to 37 CFR 1.704(c)(10) is warranted in connection with the filing of the December 3, 2019 IDS. The 43 day period of reduction has been removed. 

Third, the Request argues a 14 day period of reduction, not a 56 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of a request under 37 CFR 1.46(c), a statement under 37 CFR 3.73(c), and an ADS on February 18, 2020, after a notice of allowance was mailed November 27, 2019.  The Office concurs.

37 CFR § 1.704(c)(10) provides that:

Submission of an amendment under § 1.312 or other paper, other than a request for continued examination in compliance with §  1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the lesser of:

(i) 	The number of days, if any, beginning on the date the amendment under § 1.312 or other paper was filed and ending on the mailing date of the Office action or notice in response to the amendment under § 1.312 or such other paper;

	 or

	(ii) 	Four months.

A notice of allowance was mailed on November 27, 2019. On February 17, 2020, applicant filed a request under 37 CFR 1.46(c), a statement under 37 CFR 3.73(c), and an ADS.  On March 2, 2020, the Office mailed a corrected filing receipt making the desired changes to the applicant’s name. Accordingly, a 14 day period of reduction, beginning on February 18, 2020, the date the request under 37 CFR 1.46(c), the statement under 37 CFR 3.73(c), and the ADS were filed, and ending on March 2, 2020, the date the Office mailed the corrected filing receipt in response, is warranted. A 14 day period of reduction has been entered. The 56 day period of reduction has been removed.

The period of Applicant Delay is 24 (10 + 14) days.


Conclusion

The Request asserts the correct period of Applicant Delay is 24 days and the correct PTA is 637 days (365 days of A Delay + 296 days of B Delay + 0 days of C Delay – 0 days of Overlap – 24 days of Applicant Delay).

As previously discussed, the correct period of Applicant Delay is 24 days.   Therefore, the correct PTA is 637 days (365 days of A Delay + 296 days of B Delay + 0 days of C Delay - 0 days of Overlap - 24 days of Applicant Delay).

Accordingly, the patent term adjustment indicated in the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of six hundred thirty-seven (637) days.

The application file is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by six hundred thirty-seven (637) days.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Copy of DRAFT Certificate of Correction



    
        
            
    

    
        1 The Office acknowledges receipt of the required $200 petition fee.